MEMORANDUM **
Elias Zakaria Abdullahi, a native and citizen of Ethiopia, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility findings because Abdullahi’s testimony, declaration and credible fear interview contain inconsistencies going to the heart of his asylum claim concerning the degree of his political involvement and the length and timing of his detention. See id. at 1043.
Because Abdullahi failed to demonstrate eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Abdullahi’s CAT claim also fails because he has not shown that it is “more likely than not” he will be tortured if returned to Ethiopia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.